Proceeding pursuant to section 298 of the Executive Law to annul an order of the State Human Rights Appeal Board, dated March 21, 1975, which (1) vacated a determination and order of the Státe Division of Human Rights, dated September 13, 1974, dismissing the complaint of Ethne Elsie K. Marengo on the ground that it was not filed within the statutorily prescribed period, and (2) remanded the case to the Division of Human Rights for further proceedings. Petition granted, order of the Human Rights Appeal Board annulled and determination of the Division of Human Rights reinstated, on the law, without costs. Ms. Marenco’s discrimination complaint, filed with the State Division of Human Rights some 20 months after she was given notice that she would not be reappointed as an assistant professor at Queensborough Community College, is time-barred. The one-year Statute of Limitations (Executive Law, § 297, subd 5) began to run when the said notice, the only act of discrimination alleged (cf. Presseisen v Swarthmore Coll., 386 F Supp 1337), was received. Ms. Marenco had a remedy at that point (see Cameron Estates, v Deering, 308 NY 24; Ryan Ready Mixed Concrete Corp. v Coons, 25 AD2d 530; see, also, Castro-Resposo v Board of Higher Educ. of City of N. Y. [decided Aug 30, 1973 by State Division of Human Rights Appeal Board, Appeal No. 1475, Case No. GCNS-26771-72]). Thus, her cause of action accrued then and the limitation period began to run. No argument was made that the limitation period was tolled by the pendency of a certain grievance matter that Ms. Marenco had instituted, one challenging the failure to reappoint her on entirely unrelated contractual grounds (see Ross v General Motors Corp., 391 F Supp 550; cf. Sanchez v Trans World Airlines, 499 F2d 1107; Guerra v Manchester Term. Corp., 498 F2d 641). We do not reach the question whether the limitation period would have been tolled if the discrimination claim had been raised in the grievance matter. Rabin, Acting P. J., Latham, Cohalan, Margett and Christ, JJ., concur.